NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                             Argued  October  9,  2014  
                                             Decided  October  16,  2014  
  
                                                          Before  
  
                                       WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  14-­‐‑1513                                                                Appeal   from   the   United  
                                                                               States   District   Court   for   the  
LETICIA  HILL,                                                                 Northern   District   of   Illinois,  
       Plaintiff-­‐‑Appellant,                                                 Eastern  Division.  
                   v.                                                            
                                                                               No.  12-­‐‑cv-­‐‑3917  
FEDERAL  EXPRESS  CORPORATION,                                                 Sharon   Johnson   Coleman,  
      Defendant-­‐‑Appellee.                                                   Judge.  
  

                                                           Order  
      
    Federal  Express  fired  Leticia  Hill,  who  filed  a  grievance  contending  that  the  dis-­‐‑
charge  was  improper  under  the  firm’s  personnel  rules.  While  this  grievance  was  pend-­‐‑
ing,  she  amended  it  to  allege  that  the  discharge  reflected  racial  discrimination.  FedEx  
told  Hill  that  its  investigation  of  her  initial  grievance  would  be  suspended  while  it  eval-­‐‑
uated  her  charge  of  discrimination.  The  firm  concluded  that  there  had  not  been  any  dis-­‐‑
crimination;  later  the  firm  concluded  that  the  discharge  had  been  appropriate  under  its  
standard  personnel  policies.  Hill  took  internal  appeals  and  lost.  The  time  between  the  
start  and  end  of  the  grievance  process  was  four  months.  Hill  believes  that  FedEx  would  
have  reached  a  conclusion  in  about  half  that  time  had  it  processed  both  her  initial  griev-­‐‑
ance  and  the  charge  of  discrimination  simultaneously.  

                                                                                                                           
No.  14-­‐‑1513                                                                                        Page  2  

       
     In  this  suit  under  42  U.S.C.  §1981  and  a  part  of  Title  VII  of  the  Civil  Rights  Act  of  
1964,  42  U.S.C.  §2000e–3(a),  Hill  does  not  contend  that  her  discharge  was  discriminato-­‐‑
ry.  Instead  she  maintains  that  FedEx  practiced  forbidden  retaliation  by  deferring  the  in-­‐‑
vestigation  of  her  initial  grievance  while  it  investigated  her  charge  of  discrimination.  
The  district  court  entered  summary  judgment  for  FedEx,  see  Hill  v.  Federal  Express,  Inc.,  
2014  U.S.  Dist.  LEXIS  29449  (N.D.  Ill.  Mar.  7,  2014),  and  properly  so.  
       
     Hill  observes  that  her  charge  of  discrimination  had  a  consequence—it  delayed  the  
internal  investigation  of  her  original  grievance  while  the  employer  investigated  the  
claim  of  discrimination—and  believes  that  this  establishes  a  violation  of  law.  But  
§2000e–3(a)  does  not  forbid  all  acts  for  which  charges  of  discrimination  appear  in  the  
chain  of  causation;  it  forbids  further  discrimination  in  response  to  the  assertion  of  rights  
protected  by  Title  VII.  FedEx  did  not  do  that.  It  had  already  fired  Hill.  At  the  end  of  the  
investigation,  she  remained  fired.  Her  charge  of  discrimination  did  not  make  her  worse  
off.  (She  does  not  contend  that  she  would  have  prevailed  on  her  original  grievance  if  
only  she  had  refrained  from  alleging  discrimination  too.)  
       
     FedEx  also  offered  a  non-­‐‑retaliatory  explanation  for  its  conduct:  It  wanted  to  expe-­‐‑
dite  consideration  of  the  charge  of  discrimination,  so  that  any  wrong  could  be  rectified  
as  quickly  as  possible.  No  employer  has  a  personnel  department  with  unlimited  inves-­‐‑
tigatory  capacity.  FedEx  chose  to  allocate  its  resources  to  charges  of  discrimination  first.  
This  is  something  that  many  employees  would  perceive  as  a  benefit.  
       
     Hill  contends  that  it  was  not  a  benefit  to  her  because  by  conducting  sequential  inves-­‐‑
tigations  (discrimination  first,  followed  by  investigation  of  the  original  grievance)  Fed-­‐‑
Ex  extended  the  time  during  which  it  was  uncertain  whether  it  would  revoke  the  dis-­‐‑
charge  and  re-­‐‑employ  her.  That  it  takes  longer  to  investigate  two  claims  than  to  investi-­‐‑
gate  one  is  not  unique  to  charges  of  discrimination,  however.  If  Hill  wanted  a  faster  de-­‐‑
cision,  she  could  have  chosen  to  present  one  grievance  rather  than  two.  We  do  not  think  
that  a  longer  investigation,  attributable  to  multiple  theories,  can  reasonably  be  de-­‐‑
scribed  as  an  adverse  employment  action.  See  Burlington  Northern  &  Santa  Fe  R.R..  v.  
White,  548  U.S.  53,  68  (2006);  Johnson  v.  Cambridge  Industries,  Inc.,  325  F.3d  892,  902  (7th  
Cir.  2003);  Malin  v.  Hospira,  Inc.,  762  F.3d  552,  558  (7th  Cir.  2014);  Herron  v.  DaimlerChrys-­‐‑
ler  Corp.,  388  F.3d  293,  301  (7th  Cir.  2004).  
       
     Hill’s  other  arguments  have  been  considered  but  do  not  require  discussion.  

                                                                                                   AFFIRMED